Citation Nr: 0826999	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  07-02 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
left leg/knee disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
right leg disability.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for an 
acquired psychiatric disorder, claimed as a nervous/mental 
condition.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous/mental condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that confirmed and continued prior denials of service 
connection for left knee/leg disability and right leg 
disability.  

The April 2006 rating decision also determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim of service connection for "passive-
dependent personality disorder with adjustment reaction to 
adult life."  This action by the RO was incorrect because 
the veteran's claim of service connection was, and has always 
been, for a nervous and/or mental disorder, not a personality 
disorder.  In an effort to correct the mistake, the RO issued 
a subsequent rating decision in July 2007 that denied service 
connection for a mental condition.  Although an NOD 
specifically disagreeing with the July 2007 rating decision 
was not received, the issue of service-connection for a 
"mental condition" is inextricably intertwined with the 
current claim on appeal, and is, in essence the same claim on 
appeal.  It is clear that the veteran's intent has always 
been to establish service connection for an acquired 
psychiatric disorder, not a congenital personality disorder.  
In light of the veteran's consistent intentions and 
assertions regarding his claim, as well as the RO's attempt 
at corrective action noted above, the Board considers the 
claim on appeal as a claim of whether new and material 
evidence has been received to reopen a previously denied 
claim of service connection for an acquired psychiatric 
disorder, as reflected on the title page of this decision.  
Proceeding in this manner does not result in any prejudice to 
the veteran because the claim is being reopened and remanded 
for additional development of the record, and, if ultimately 
granted, would result in an earlier effective date.  
Moreover, if the claim on appeal was limited to that of 
service connection for a personality disorder, the claim 
would be denied as a matter of law because congenital 
personality disorders are not service-connectable.  

In June 2008 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

This appeal has been advanced on the Board's docket in 
accordance with 38  U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 
20.900(c).

The reopened claim of service connection for an acquired 
psychiatric disorder to include a nervous and/or metal 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2004 decision, the RO denied service 
connection for a left leg/knee disability and a right leg 
disability.  A notice of disagreement was received in April 
2004, and a Statement of the Case (SOC) was issued to the 
veteran in August 2004, but a substantive appeal was not 
received within the one-year period following notice of the 
March 2004 rating decision and it became final.

2.  Evidence submitted since the RO's March 2004 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claims, and therefore does not raise a 
reasonable possibility of substantiating the claims of 
service connection for disabilities of the left leg/knee and 
right leg.

3.  In a January 1981 rating decision, the RO denied service 
connection for a nervous condition.  A notice of disagreement 
was not received within the subsequent one-year period and 
that decision is now final.

4.  Evidence submitted since the RO's January 1981 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for an acquired 
psychiatric disorder to include a nervous/mental disorder, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's March 2004 rating decision that denied service 
connection for a disability of the left leg/knee and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  New and material evidence has not been received since the 
RO's March 2004 rating decision that denied service 
connection for a disability of the right leg and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

3  New and material evidence has been received since the RO's 
January 1981 rating decision that denied service connection 
for a nervous disorder, and the claim of service-connection 
for an acquired psychiatric disorder, to include a 
nervous/mental disorder is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In essence, VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim includes notice of the type 
of evidence that describes the bases for the denial in the 
prior decision and describes the evidence necessary to 
establish service connection that was not present in the 
previous denial.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2005, February 2006, and March 
2006.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for an acquired psychiatric disorder, there is no prejudice 
to the appellant, regardless of whether VA has satisfied its 
duties of notification and assistance with respect to that 
claim.

Regarding the other claims to reopen based on new and 
material evidence, the appellant was provided notification of 
the March 2004 rating decision's denial of service connection 
for left knee/leg and right leg disabilities.  That notice, 
along with the more recent duty to assist letters explained 
that the veteran's service medical records were negative for 
disease or injury affecting the right leg and/or left leg and 
knee, and that there was no nexus between any current 
leg/knee disability and service.  Those letters also 
explained that new and material evidence was needed to reopen 
previously denied claims.  Thus, the appellant was aware of 
the basis for the denial of the underlying claims and was 
also aware that he needed to provide new and material 
evidence to reopen the previously denied claims.  The 
December 2003 duty-to-assist letter, for example, 
specifically notified the appellant that he needed to show 
that the current conditions were incurred in or aggravated by 
active military service.  The appellant has demonstrated his 
understanding of this requirement by submitting numerous 
statements explaining the origin of his orthopedic 
disabilities.  For example, the veteran submitted a statement 
in April 2004 indicating that his knee meniscus tear came 
from boxing and training in the military.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Moreover, at his personal hearing in June 2008, the veteran 
and his representative specifically indicated that they were 
not prejudiced by any defect in the content or timing of the 
notice letters, and that they understood what was required.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

The veteran seeks to reopen previously denied claims of 
service connection for a right leg/knee disability, a left 
leg disability, and an acquired psychiatric disorder, claimed 
as a nervous/mental condition.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

Acquired Psychiatric Disorder

At the time of the prior denial of service connection for a 
nervous disorder, in January 1981, the RO determined that the 
veteran had a personality disorder, not an acquired 
psychiatric disorder.  The RO explained that, in essence, 
personality disorders are not service-connectable because 
they are considered congenital or developmental 
abnormalities.  

In a June 1981 letter to the veteran, the RO confirmed and 
continued the prior denial of service connection for a 
nervous condition.  A notice of disagreement was not received 
within the subsequent one-year period.

The appellant contends that he has an acquired psychiatric 
disorder, either in addition to, or instead of, a personality 
disorder, that began during active service.  

Additional evidence has been added to the record, including 
VA examinations and outpatient treatment records, as well as 
hearing testimony and written correspondence from the 
veteran.

Since the prior final decision, the evidence that has been 
added to the claims file includes treatment records and 
psychiatric evaluations showing diagnoses of depressive 
disorder and schizophrenia.  This evidence indicates that the 
veteran does have an acquired psychiatric disorder that may 
have had its onset during service.  Thus, the additional 
evidence is new and material and reopening the claim is 
warranted.  



Orthopedic Claims

At the time of the prior denial of service connection for a 
left leg/knee disability and a right leg disability, in March 
2004, the RO determined that the veteran's current leg/knee 
disabilities were not shown to be related to any injury or 
disease in service.  

Although a timely NOD was received in April 2004, the veteran 
did not timely perfect his appeal with the submission of a VA 
Form 9, substantive appeal after the RO issued the SOC in 
August 2004.  

The appellant contends that boxing and training in the 
military led to his current orthopedic knee/leg conditions.  
The veteran also contends that his pre-existing flat feet led 
to problems with his legs/knees during service.  

In contrast to the claim of service connection for an 
acquired psychiatric disorder, the veteran has not submitted 
new and material evidence to reopen the previously denied 
claims of service connection for disabilities of the left 
knee/leg and right leg.  The evidence associated with the 
claims file since the last prior denial in March 2004 
consists of VA medical records showing current left knee 
disability, as well as additional assertions regarding the 
onset of his orthopedic disabilities.  This evidence, 
however, does not provide the required competent evidence of 
a nexus between the current disability and military service.  
Thus, the additional evidence is not new and material.  It 
does not include any competent evidence that cures the prior 
evidentiary defect.  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  It duplicates evidence previously of record.  
It continues to show current disabilities, but without a 
nexus to service.  As such, it does not have any bearing on 
why the claim was previously denied.  In other words, the 
additional evidence added to the record does not provide any 
medical basis to relate the veteran's current leg and knee 
disabilities, if found, to service.  Rather, the evidence 
added to the record shows that the veteran currently 
complains of leg pain, and currently has a meniscus tear in 
his knee, conditions he relates to service.  In addition to 
the evidence being duplicative, the veteran's lay statements 
as to diagnosis or causation may not comprise material 
evidence.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  

Evidence submitted since the RO's March 2004 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims of service 
connection for a left leg/knee disability and a right leg 
disability.  New and material evidence has not been received 
since the RO's March 2004 decision and reopening the claims 
is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include a nervous/mental condition, 
having been submitted, the claim is reopened.

The application to reopen the claim of service connection for 
a left leg/knee disability is denied.  

The application to reopen the claim of service connection for 
a right leg disability is denied.  


REMAND

Having reopened the claim of service connection for an 
acquired psychiatric disorder, to include a nervous/mental 
condition, VA now has the duty to notify the appellant as to 
how to substantiate his claim and to assist him in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim, and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  

The veteran should be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claim for service connection for an acquired 
psychiatric disorder.  

The veteran has consistently maintained that he developed a 
psychiatric disorder during service.  In support of his 
claim, the veteran asserts that his mental condition led to 
an attempted suicide during service, when he suffered a self-
inflicted gunshot wound to the abdomen.  In rating decisions 
of January 1980 and January 1981, the RO determined that the 
veteran had a personality disorder, congenital or 
developmental in nature, and was not service-connectable.  

The evidence added to the record since the final denial 
reflects that the veteran indeed suffers from major 
depressive disorder and schizophrenia.  The veteran asserts, 
in essence, that his symptomatology has not changed over the 
years, and that his acquired psychiatric disorder was 
incorrectly misdiagnosed as a personality disorder during 
service and shortly after discharge from service.  In light 
of the current diagnoses, a competent medical opinion is 
necessary to determine the likely etiology of the current 
acquired psychiatric disorder(s).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
mental health, not already associated 
with the claims file.  

2.  Schedule the veteran for a VA 
psychiatric examination and any other 
necessary psychological testing to 
determine the current nature and likely 
etiology of any acquired psychiatric 
disorders previously diagnosed.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the requested 
examination.  The examiner should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
psychiatric disorders.  The examiner 
should first identify which, if any, 
acquired psychiatric disorders currently 
exist, and should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current acquired psychiatric disorder had 
its onset during service, or within the 
first post-service year, based on all of 
the pertinent VA and private medical 
evidence in the claims file.  In 
particular, the examiner should consider 
the service medical records and VA 
records, as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's reopened claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), and an appropriate period 
of time allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


